DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
In response to the claims filed 8/12/2020, the Office issued a Restriction Requirement on 8/19/2022.  The Office required restriction between the invention of Group I (Claims 1-13) and the invention of Group II (Claims 14-17), and indicated that Claims 18 and 19 would be examined with the elected group.  In Applicant’s Response to Restriction Requirement of 10/17/2022, Applicant has elected Group I (Claims 1-13) with traverse.
Applicant argues that the Office has failed to articulate facts that support a conclusion that a serious search and/or examination burden would be placed upon the Office if the restriction were not required (Remarks of 10/17/2022, page 2).  However, the Office has met the requirements of establishing burden as set forth in MPEP § 808.02.  As stated in MPEP § 808.02, only one of three listed reasons (A, B, or C) must be shown:

The examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof:  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together:  Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors.  Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search:  Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.  Patents need not be cited to show different fields of search.

In the present case, the Restriction Requirement on 8/19/2022 (see pages 2 and 3) showed not just one, but two, of the above-listed reasons.  Specifically, the Office showed that items (A) and (C) above are met.
Regarding item (A), the Restriction Requirement explained that Group I (Claims 1-13), being a multi-layered set of alternately stacked refraction films, corresponds to CPC class code G02B 1/115 (anti-reflection films comprising multilayers).  This was contrasted with Group II (Claims 14-17) which is merely a single layer (or single bulk material), which is not disclosed as being refractive, and thus would not correspond to CPC class code G02B 1/115.  Thus, separate classification of Group I and Group II was shown, thereby satisfying item (A) above.  In Applicant’s Response to Restriction Requirement of 10/17/2022, Applicant has not rebutted the Office’s finding of separate classification of Group I and Group II.
Regarding item (C), the Restriction Requirement explained that different search queries would be necessary due to the significant differences in claimed subject matter.  These differences were articulated at least with respect to the independent Claims 1 and 14 in the explanation of separate classification.  However, note also the significant differences with respect to the dependent claims 2-13 and 15-17.
The Examiner acknowledged that Claim 18 contains the limitations of both Claim 1 and Claim 14.  Nonetheless, with respect to Claim 14, determining whether prior art exists which would result in a 35 USC 102 (anticipation) rejection or 35 USC 103 (obviousness) rejection of Claim 14 requires a separate search from that which is required for Claim 1 or Claim 18.  Specifically, Claim 14 is broader than Claim 18.  The search of prior art with respect to Claim 18 is a search for a narrower scope, i.e., greater combination of features, thus conducted differently with respect to both the class codes searched and the text of search terms.  Thus, the requirement of different fields of search was shown, thereby satisfying item (C) above.  In Applicant’s Response to Restriction Requirement of 10/17/2022, Applicant has not rebutted the Office’s finding of different fields of search being required for Group I versus Group II.
Therefore, two of the possible ways in which search burden can be established have been shown (only one is required), and consequently, the restriction requirement of 8/19/2022 is still deemed proper and is made FINAL.
Claims 1-13, 18 and 19 will be examined herein on the merits.  Claims 14-17 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the phrase:  “an average refraction index of the membrane structure is less than 5.5%”.  However, the term “refraction index” (more commonly known as “refractive index”) relates to the light bending ability of a substance or medium, which is not expressed as a percentage, but rather as a dimensionless number expressed relative to air/vacuum.  Most transparent media will have a refractive index between 1.0 and 3.0 (see, e.g., Applicant’s own discussion of refraction index in paragraph [0038] on page 8 of Applicant’s originally-filed specification).  Thus, it is unclear what is meant by a 5.5% average refraction index.  For examination, this phrase will be treated as:  “an average reflectance of the membrane structure is less than 5.5%” (see paragraph [0044] on page 11 of Applicant’s originally-filed specification).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 11-13 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 12, 13, 19 and 20 of U.S. Patent No. 9,823,388 of Hsu et al. (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1, 9 and 11-13 is met by corresponding Claims 12, 13, 19 and 20 of the issued patent, as correlated below.

Claim Number of Present Application
Claim Element(s) of the Present Application
Corresponding Claim Language of U.S. Patent No. 9,823,388 of Hsu et al.
Notes
1
A membrane structure, comprising:  a plurality of first refraction films; and a plurality of second refraction films, wherein the second refraction films and the first refraction films are alternately stacked
Claim 12 recites:  the second anti-reflective film and the first anti-reflective films are interlaced and stacked to be sandwiched between the first anti-reflective films 

Claim 13 recites:  the first anti-reflective films and the second anti-reflective films are interlaced and stacked

Claim 19 recites:  the first anti-reflective film and the second anti-reflective film are interlaced and stacked

Claim 20 recites:  the first anti-reflective film and the second anti-reflective film are interlaced and stacked





9
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claim 12 recites:  the refractive index of the second anti-reflective film is less than the refractive index of the first anti-reflective films

Claim 13 recites:  the refractive index of the second anti-reflective films is less than the refractive index of the first anti-reflective films

Claim 19 recites:  a refractive index of the first anti-reflective film is greater than a refractive index of the second anti-reflective film

Claim 20 recites:  a refractive index of the first anti-reflective film is greater than a refractive index of the second anti-reflective film





11
A transparent substrate, comprising:  a transparent base having a first surface and a second surface opposite to the first surface; and the membrane structure of claim 1, wherein the membrane structure is disposed on at least one of the first surface or the second surface of the transparent base
Claim 12 recites:  a transparent substrate; an anti-reflective layer disposed on the transparent substrate (see Claim 1 from which Claim 12 depends)

Claim 13 recites:  a transparent substrate; an anti-reflective layer disposed on the transparent substrate (see Claim 1 from which Claim 12 depends)

Claim 19 recites:  a transparent substrate; an anti-reflective layer disposed on the transparent substrate

Claim 20 recites:  a transparent substrate; an anti-reflective layer disposed on the transparent substrate





12
wherein the transparent substrate is a two-dimensional (2D), two-and-a-half-dimensional (2.5D), or three-dimensional (3D) rigid substrate, or a 2D, 2.5D, or 3D flexible substrate
**the transparent substrate of each of Claims 12, 13, 19 and 20 of Hsu is not described as having any slope or curvature at an edge portion, and thus it is 2D, and is either rigid or flexible**





13
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claim 12 recites:  the refractive index of the second anti-reflective film is less than the refractive index of the first anti-reflective films

Claim 13 recites:  the refractive index of the second anti-reflective films is less than the refractive index of the first anti-reflective films

Claim 19 recites:  a refractive index of the first anti-reflective film is greater than a refractive index of the second anti-reflective film

Claim 20 recites:  a refractive index of the first anti-reflective film is greater than a refractive index of the second anti-reflective film








Claims 1, 2, 9 and 11-13 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 10-14, 16 and 17 of U.S. Patent No. 10,152,149 of Hsu et al. (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1, 2, 9 and 11-13 is met by corresponding Claims 10-14, 16 and 17 of the issued patent, as correlated in the table below.

Claim Number of Present Application
Claim Element of Present Application
Corresponding Claim Language of U.S. Patent No. 10,152,149 of Hsu et al.
Notes
1
A membrane structure, comprising:  a plurality of first refraction films; and a plurality of second refraction films, wherein the second refraction films and the first refraction films are alternately stacked
Claims 10-14 recite:  each of the plurality of first anti-reflection layers and each of the plurality of second anti-reflection layers are interlaced with one another in parallel

Claims 16 and 17 recite:  each of the plurality of first anti-reflection layers and each of the plurality of second anti-reflection layers are interlaced with one another in parallel





2
wherein the first refraction films are made of SiO2, Al2O3, or ZnO, and the second refraction films are made of Nb2O5, Ti3O5, or Ta2O5
Claim 14 recites:  the first anti-reflection layers each are mainly formed of niobium oxide, titanium oxide, zirconium oxide, aluminum oxide, silicon oxynitride or silicon nitride, and the second anti-reflective layers each are mainly formed of silicon oxide or magnesium fluoride





9
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claims 10-14 recite:  the first refractive index is less than the second refractive index

Claims 16 and 17 recite:  a plurality of first anti-reflection layers having a first refractive index and a plurality of second anti-reflection layers having a second refractive index different than the first refractive index





11
A transparent substrate, comprising:  a transparent base having a first surface and a second surface opposite to the first surface; and the membrane structure of claim 1, wherein the membrane structure is disposed on at least one of the first surface or the second surface of the transparent base
Claims 10-14 recite:  anti-reflection film disposed between the transparent substrate and the diamond-like carbon layer (see Claims 1 and 9, from which Claims 10-14 depend)

Claims 16 and 17 recite:  anti-reflection film disposed between the transparent substrate and the diamond-like carbon layer





12
wherein the transparent substrate is a two-dimensional (2D), two-and-a-half-dimensional (2.5D), or three-dimensional (3D) rigid substrate, or a 2D, 2.5D, or 3D flexible substrate
**the transparent substrate of each of Claims 10-14, 16 and 17 of Hsu is not described as having any slope or curvature at an edge portion, and thus it is 2D, and is either rigid or flexible**





13
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claims 10-14 recite:  the first refractive index is less than the second refractive index

Claims 16 and 17 recite:  a plurality of first anti-reflection layers having a first refractive index and a plurality of second anti-reflection layers having a second refractive index different than the first refractive index








Claims 1, 2, 9 and 11-13 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 10-14 of U.S. Patent No. 9,760,193 of Hsu et al. (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1, 2, 9 and 11-13 is met by corresponding Claims 10-14 of the issued patent, as correlated in the table below.

Claim Number of Present Application
Claim Element of Present Application
Corresponding Claim Language of U.S. Patent No. 9,760,193 of Hsu et al.
Notes
1
A membrane structure, comprising:  a plurality of first refraction films; and a plurality of second refraction films, wherein the second refraction films and the first refraction films are alternately stacked
Claims 10-14 recite:  the first anti-reflection layers and the second anti-reflection layers are alternately laminated






2
wherein the first refraction films are made of SiO2, Al2O3, or ZnO, and the second refraction films are made of Nb2O5, Ti3O5, or Ta2O5
Claim 14 recites:  each of the plurality of first anti-reflection layers is mainly formed of niobium oxide, titanium oxide, zirconium oxide, aluminum oxide, silicon oxynitride or silicon nitride, and each of the plurality of second anti-reflective layers is mainly formed of silicon oxide or magnesium fluoride





9
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claims 10-14 recite:  each second anti-reflection layer of the plurality of second anti-reflection layers has a refractive index less than that of each first anti-reflection layer of the plurality of first anti-reflection layers






11
A transparent substrate, comprising:  a transparent base having a first surface and a second surface opposite to the first surface; and the membrane structure of claim 1, wherein the membrane structure is disposed on at least one of the first surface or the second surface of the transparent base
Claims 10-14 recite:  anti-reflection film disposed between the transparent substrate and the diamond-like carbon layer (see Claims 1 and 9, from which Claims 10-14 depend)






12
wherein the transparent substrate is a two-dimensional (2D), two-and-a-half-dimensional (2.5D), or three-dimensional (3D) rigid substrate, or a 2D, 2.5D, or 3D flexible substrate
**the transparent substrate of each of Claims 10-14 of Hsu is not described as having any slope or curvature at an edge portion, and thus it is 2D, and is either rigid or flexible**





13
wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films
Claims 10-14 recite:  each second anti-reflection layer of the plurality of second anti-reflection layers has a refractive index less than that of each first anti-reflection layer of the plurality of first anti-reflection layers









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al., US 2004/0150883.
Regarding Claim 1, Shimoda discloses:  A membrane structure, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a plurality of first refraction films (SiO2 films, e.g., layers L1 through L50, or a subset thereof; paragraphs [0104]-[0122] and TABLE 1 of Shimoda); and
a plurality of second refraction films (Nb2O5 films, e.g., layers H1 through H51, or a subset thereof; paragraphs [0104]-[0122] and TABLE 1 of Shimoda);
wherein the second refraction films and the first refraction films are alternately stacked (layers L1 through L50 and layers H1 through H51 [or subsets thereof] are alternately stacked; paragraphs [0104]-[0122] and TABLE 1 of Shimoda).

Regarding Claim 2, Shimoda discloses:  wherein the first refraction films are made of SiO2, Al2O3, or ZnO, and the second refraction films are made of Nb2O5, Ti3O5, or Ta2O5 (SiO2 films, e.g., layers L1 through L50, and Nb2O5 films, e.g., layers H1 through H51; paragraphs [0104]-[0122] and TABLE 1 of Shimoda).

Regarding Claim 3, Shimoda discloses:  wherein a thickness of each of the first refraction films is between 10 nm and 110 nm, and a thickness of each of the second refraction films is between 4 nm and 90 nm (each of the SiO2 films has a thickness between 10 nm and 110 nm, and each of the Nb2O5 films has a thickness between 4 nm and 90 nm; TABLE 1 of Shimoda).

Regarding Claim 4, Shimoda discloses:  wherein the first refraction films and the second refraction films total at least ten films stacked on a transparent base, in order, the second refraction films comprise a first film, a third film, a fifth film, a seventh film, and a ninth film, the first refraction films comprise a second film, a fourth film, a sixth film, an eighth film, and a tenth film, and the first film is located at a position closest to the transparent base (layers H11 through H15 may be identified as the second refraction films, layers L11 through L15 may be identified as the first refraction films, and transparent layer L5 may be identified as the transparent base; TABLE 1 of Shimoda; the Examiner notes that the claimed layers are not required to be adjacent to each other based on the present claim language).

Regarding Claim 5, Shimoda discloses:  further comprising:  a protection film disposed at a side of the tenth film away from the transparent base (layer H25 may be identified as the claimed protection film in that it provides at least some protection to the underlying layers; TABLE 1 of Shimoda).

Regarding Claim 9, Shimoda discloses:  wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films (a refractive index of SiO2 is less than a refractive index of Nb2O5; TABLE 1 of Shimoda).

Regarding Claim 10, as best understood, Shimoda discloses:  wherein when a wavelength of an incident light is between 400 nm and 900 nm, an average refraction index of the membrane structure is less than 5.5% (an average reflectance of less than 5.5% is shown for wavelengths between 400 nm and 900 nm, e.g., 565 nm, 590 nm, and 688 nm; FIG. 9 of Shimoda; the present claims do not require an average reflection across the entire wavelength range from 400 nm to 900 nm).

Regarding Claim 11, Shimoda discloses:  A transparent substrate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent base having a first surface and a second surface opposite to the first surface (transparent layer L10 has an upper surface and a lower surface; paragraphs [0104]-[0122] and TABLE 1 of Shimoda);
the membrane structure of claim 1 (layers L11 through L20 and layers H11 through H20 are alternately stacked; paragraphs [0104]-[0122] and TABLE 1 of Shimoda);
wherein the membrane structure is disposed on at least one of the first surface or the second surface of the transparent base (layers L11 through L20 and layers H11 through H20 are disposed on one of the surfaces of transparent layer L10; paragraphs [0104]-[0122] and TABLE 1 of Shimoda).

Regarding Claim 12, Shimoda discloses:  wherein the transparent substrate is a two-dimensional (2D), two-and-a-half-dimensional (2.5D), or three-dimensional (3D) rigid substrate, or a 2D, 2.5D, or 3D flexible substrate (the layered structure of TABLE 1 of Shimoda is not described as having any slope or curvature at an edge portion, and thus it is 2D, and is either rigid or flexible; see, e.g., TABLE 1 and FIGS. 1, 7, 8, 11 of Shimoda).

Regarding Claim 13, Shimoda discloses:  wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films (a refractive index of SiO2 is less than a refractive index of Nb2O5; TABLE 1 of Shimoda).

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara et al., US 2018/0188533.
Regarding Claim 18, Ogiwara discloses:  A transparent substrate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent base having a planar surface and at least a curved side connected to the planar surface (projection unit 201, which may be made of a transparent resin, such as polycarbonate, cycloolefin polymer [COP], or acrylic, has a projection surface 201a which may be a flat surface, and an upper region [including curved end main surface 201q] which is connected to projection surface 201a; paragraphs [0026], [0031], [0034] and FIG. 4 of Ogiwara);
wherein the curved side comprises a radius corner, a side, and a chamfer corner (the upper region of projection unit 201 includes an upper-right corner region [which includes chamfered portion C2], an upper surface [end main surface 201q], and an upper-left corner region [which includes chamfered portion C1]; paragraphs [0032], [0033], [0042] and FIG. 4 of Ogiwara); and
the planar surface is connected to the radius corner (projection surface 201a is connected to the upper-right corner region of projection unit 201; FIG. 4 of Ogiwara); and 
further comprising:  a membrane structure comprising:  a plurality of first refraction films and plurality of second refraction films wherein the second refraction films and the first refraction films are alternately stacked (half mirror layer, or antireflection [AR] coat layer and half mirror layer, wherein a high refraction index layer and a low refraction index layer are alternately laminated; paragraph [0029] and FIG. 4 of Ogiwara); and
the membrane structure is disposed on the planar surface of the transparent base and extends to cover the radius corner of the curved side (the antireflection [AR] coat layer and half mirror layer are provided on projection surface 201a, wherein projection surface 201a extends to the upper-right corner region of projection unit 201; paragraph [0029] and FIG. 4 of Ogiwara).

Regarding Claim 19, Shimoda discloses:  wherein a refraction index of the first refraction films is less than a refraction index of the second refraction films (as a high refractive index material, an oxide or composite oxide including TiO.sub.2, La.sub.2O.sub.2, Ta.sub.2O.sub.5, ZrO.sub.2 or the like is preferably employed, and as a low refractive index material, an oxide or composite oxide including SiO.sub.2, Al.sub.2O.sub.3, or the like is preferably employed; paragraph [0029] and FIG. 4 of Ogiwara).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten to include all of the limitations of the base claim (Claim 1) and the intervening claim (Claim 4).
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 6, although the prior art discloses various membrane structures, including:


    PNG
    media_image1.png
    90
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    488
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image3.png
    54
    484
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    487
    media_image4.png
    Greyscale


With respect to Claims 7 and 8, these claims each depend from Claim 6, and are therefore allowable for at least the reasons explained above.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872